Citation Nr: 0637670	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-01 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine which granted service connection for bilateral 
hearing loss and assigned a noncompensable evaluation 
effective March 14, 2003 and denied service connection for a 
skin condition, claimed as a skin rash.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a July 2003 rating decision the RO assigned a rating for 
bilateral hearing loss, and denied entitlement to service 
connection for a skin condition.  The veteran then filed a 
notice of disagreement in August 2003.  A statement of the 
case addressing those issues had yet to be issued.  In an 
August 2006 Board remand, the RO was instructed to issue a 
statement of the case in accordance with Manlicon v. West, 12 
Vet. App. 242 (1999); however, the RO failed to issue the 
statement of the case and the appeal was forwarded to the 
Board.

The United States Court of Appeals for Veterans Claims 
(Court) has underscored the role of agencies of original 
jurisdiction in carrying out the instructions in Board 
Remands.  As noted by the Court, the duties of the agencies 
of original jurisdiction in this regard are mandatory, and 
the Board is obligated to ensure compliance with the 
instructions in Remands.  Stegall v. West, 11 Vet. App. 268 
(1998).

Therefore under Stegall the Board has no choice but to remand 
the case.

Accordingly, the case is REMANDED for the following action:

The RO shall issue a statement of the 
case addressing the issues of entitlement 
to service connection for a skin 
disorder, and entitlement to a 
compensable evaluation for bilateral 
hearing loss.  If, and only if, the 
veteran submits a timely substantive 
appeal addressing these issues should 
they be returned to the Board for 
appellate review.

In reaching the decision that Stegall controls the Board 
acknowledges the August 2006 memorandum prepared by the RO.  
The Board finds, however, that the two page August 2003 
document prepared by the veteran is a notice of disagreement.  
38 C.F.R. § 20.201 (2006).  In contrast, the representative's 
August 2003 statement is not a proper withdrawal.  In this 
respect, the plain language of 38 C.F.R. § 20.204 (2006) 
requires a representative to list the issues which are being 
withdrawn.  The representative did not do so.  Hence, given 
the legal requirement that VA read documents in the light 
most favorable to the appellant, further development is 
mandatory. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


